Appeal by defendant from two judgments of the Supreme Court, Kings County (Ryan, J.), both rendered December 1,1981, convicting him of criminal sale of a controlled substance in the second degree and criminal sale of a controlled substance in the third degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Since defendant did not seek to withdraw his plea prior to the time of sentencing, he has not, as a matter of law, preserved any claim that the allocution at the time of his pleas was insufficient (People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v McKenzie, 88 AD2d 646), and based upon this court’s review of the record, reversal in the interest of justice is unwarranted (see People v Harris, 61 NY2d 9; People v Fernandez, 91 AD2d 1073). Weinstein, J. P., Brown, Boyers and Eiber, JJ., concur.